Title: From George Washington to Mary Bristow, 2 June 1786
From: Washington, George
To: Bristow, Mary Harding



Madam,
Mount Vernon 2nd June 1786.

Though small were the Services I rendered you, consequent of your first application to me; yet it behoves me to add, in answer to your favor of the 15th of December last, that it was all I then had, or now have it in my power to offer. For having no share in the Legislative or Executive concerns of the Country, I could do no more than to bring your Petition before the former. This I did by a letter to the Governour inclosing it. What the ultimate determination of the Assembly was, respecting this matter, I am unable with precision, to inform you. Generally, I was given to understand, that however hard the case might appear to be, it was to be ascribed to the nature of the contest in which we had been oppressively involved, and tho’ to be lamented as a Misfortune, was not to be attributed as a fault in the Justice of this Country, since it was difficult, if not impracticable to draw a line between the promoters, and actors, and innocent Victims, of the War, in a national point of view. How far the reasoning is good I shall not take upon me to decide; but with much truth may assure you that I can readily enter into your feelings on this occasion, & sincerely wish that those who were the contrivers and abetters were alone to be the Sufferers by the War. I have the Honor to be, Madam, your most Obdt & very Huml. Servt

Go: Washington

